This office action is in response to the amendments filed on 08/04/2022. Claims 1-18 are currently pending in the application. 
Allowable Subject Matter
Claims 1-18 are allowable in light of the Applicant's argument and in light of the prior art made of record. 

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The elements of independent Claims 1, and 10 were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in context of their claims as a whole:

Claim 1, and 10: detecting whether the first program operation performed on a first location of a selected block among the plurality of blocks failed due to a number of error bits in data read from the selected block after programming exceeding a threshold level; and when it is detected that the first program operation failed, controlling the memory interface to reroute the first program operation to a second location in a block other than the selected block among the plurality of blocks and cancel the second program operation, and in response to detecting that the first program operation failed due to the number of error bits in data read from the selected block after programming, cancelling program operations on the selected block to avoid back-to-back program errors, as substantially recited in each of the independent claims;
	The closest prior art, Sehgal (US 10,706,936) teaches a method for avoiding back to back program failure, However, Sehgal fails to teach detecting whether the first program operation performed on a first location of a selected block among the plurality of blocks failed due to a number of error bits in data read from the selected block after programming exceeding a threshold level; and when it is detected that the first program operation failed, controlling the memory interface to reroute the first program operation to a second location in a block other than the selected block among the plurality of blocks and cancel the second program operation, and in response to detecting that the first program operation failed due to the number of error bits in data read from the selected block after programming, cancelling program operations on the selected block to avoid back-to-back program errors, as substantially recited in each of the independent claims.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892. 
Sehgal teaches a method for avoiding back to back program failures.
Chauhan teaches a method for preserving error correction capability in compute-in-memory operations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI PATEL whose telephone number is (571)270-3902. The examiner can normally be reached on Monday to Friday,6am-3:30pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. Application/Control Number: 

	/KAMINI B PATEL/           Primary Examiner, Art Unit 2114